DETAILED ACTION
Election/Restrictions
Applicant’s arguments, see page 7, filed 07/26/2021, with respect to Requirement for Restriction/Election have been fully considered and are persuasive.  The Requirement for Restriction/Election has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. Specifically, the independent claims 1 and 11 are allowed over the prior arts. The dependent claims 2-10 and 12-20 are allowed due to their dependencies to the said independent claims 1 and 11, respectively.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a lighting device, comprising:
one or more capacitors configured to keep the power transistor turned on to pass the operating current, wherein the one or more capacitors are configured to be periodically charged in response to a voltage spike generated across the inductor, in combination with other limitations in the claim.
Regarding claim 11, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 11 is allowed under the same rationale as claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rachwal  (US 2002/0014860 A1) discloses a lighting device comprising an inductor, a power transistor configured to pass an operating current associated with the light source, and one or more capacitors, wherein the one or more capacitors are configured to be charged through the inductor (see Fig. 5).
Allen (US 7,800,313 B1) discloses a lighting device comprising an inductor, a power transistor configured to pass an operating current associated with the light source, and one or more capacitors (see Fig. 4).
Adam (US 2012/0133205 A1) a lighting device comprising an inductor, a power transistor configured to pass an operating current associated with the light source, and one or more capacitors, wherein the one or more capacitors (see Fig. 6, [0056])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844